635 S.W.2d 129 (1982)
Michael Ray ALLEN
v.
Judge Joseph M. GUARINO.
No. 01-81-0432-CR.
Court of Appeals of Texas, Houston (1st Dist.).
October 10, 1981.
Rehearing Denied February 11, 1982.
Gerald Hopkins, Houston, for appellant.
Larry Urquhart, Houston, for appellee.
Before EVANS, C. J., and WARREN and BASS, JJ.
PER CURIAM.
Petitioner has filed a motion for leave to file a petition for writ of mandamus and prohibition asking that this Court direct the Honorable Joseph M. Guarino, Judge of the 183rd District Court of Harris County to dismiss the indictment under Cause No. 338,694; and to issue a writ of prohibition to prevent re-indictment of Petitioner or further criminal prosecution against Petitioner for alleged criminal episodes.
A Court of Appeals has no jurisdiction to grant relief such as sought by the relators in this proceeding. Tex.Code Crim.Pro. Ann. art. 4.03, as amended. The Court of Criminal Appeals has the power and authority to grant and issue and cause the issuance of writs of mandamus and prohibition in criminal matters. Tex.Code Crim. Pro.Ann. art. 4.04(1), as amended.
The jurisdiction of the Courts of Appeals of Texas with respect to the issuance of writs of mandamus and prohibition has not been expanded by the provisions of S.B. 265, which became effective September 1, 1981. Therefore, the Courts of Appeals continue to be governed by the jurisdictional limitations of Tex.Rev.Civ.Stat.Ann. art. 1823 and art. 1824.
The motion for leave to file petition for writs of mandamus and prohibition is denied.